Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 1 of 11

BY JOBG ner

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA REC FVED

DEC 15 2620

Vans\ene address of Plaintiff: ; CLERK, U.S. DISTRICT CoAT

 
 
   

Alvaiwen, Count Vail
O50 Ww ve, Pilbsbucaly Do, ISI

. | 2. Lb-w-l44t

Full name, title, and business address
of each defendant in this action:

Louis bet- Peete Mecca Clinic Manager ot the Alleghany County Saal 450 Lind Ave Pik oa \Sa\

4k aks Wi + OF health Care Ok Ane RitaQriny County Jail G50 Yh BNE,

  

 

ve Provides Ck Loe Allegheny Coury Veal ,AS0 Und Pe

 

 

Use additional sheets, if necessary
Number each defendant.

Plaintiff brings this action against the above named and identified defendants on the following cause of
action:

I. Where are you now confined? heehee! County t ail

What sentence are you serving? Pleo, Guilin aly iA pala Fadero\ SO AN) } Counry, Pralocckivn Abteitnt
Gind reaerad Alek auines

What court imposed the sentence? r rain Plans Vondesed, Proborion, US. Brsknee

Court For Vw wot ili (ampsse Fedarah Seneenrd :

II. Previous Lawsuits

A. Describe any and all lawsuits in which you are a plaintiff which deal with the same facts involved
in this action. (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

1. Parties to this previous lawsuit

Plaintiffs Ni.

 

Defendants \ \A

 

2. Court (if federal court, name the district; if state court, name the county) and docket number
J
y
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 2 of 11

 

3. Name of judge to whom case was assigned Ni RK

4, Disposition For example: Was the case dismissed? Was it appealed? Is it still pending?)

NES

 

5. Approximate date of filing lawsuit Nik

6. Approximate date of disposition Ni iS

B. Prior disciplinary proceedings which deal with the same facts

Til.

involved in this action:

Where? NS
When?__N\\k
Result: 1 ®

What federal law do you claim was violated? E\ on Arnanding NK; Gor

Youtweens Rrnendipnuets , Cadieorr ida Coe vance e Medicos core,
Sacwous Medical nreq
Statement of Claim

 

 

 

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need. Attach extra sheet if
necessary.)

Date of event: JUIAg, wad —-
Place of event: A\\o alow Cound Joi\

Persons involved--name each person and tell what that person did
to you: Lawis Nel: Prete ,Loura K.Wittioms dnd Allegheny

Cousntal Soil Medical Coce Provider (Alaheny Yeni’ Nexis®)
Coiled bo {imuly panda, Mot, Wh matical Cote wa

Ocked win cl \ipurate indiferconce Aker 1 Submmieeck
MANU SICK com TAGS Filed QrievAnes, Apored gitwane,
Syed (OOS Ces met voila ¢ Gnd dy Wouskedt Ol Admin teh ore
Fenedias. ts heen montlas L ave hae exgecrenciins Warde
pain iw wy Look Oia 210i wed a ierkico L nay ye
Nohioarce becouse, Live ad) problums_(h Ne YAS Wits

My aluwse \wueld And exe, pain in Seek is O ‘angio

of hicks. Lwis told bay medics Yoo i CLinlnake.s

 

 
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 3 of 11

18 Not Lhe Soucce oF j fy Pain , Ane Source Wold \ne found
Gnd addesed Quordinsly. For over tour tnontas Medical

ate me ty Suter Foi pain GS haing, aware of Yves
(Sse

Vv. Did the incident of which you complain occur in an institution or place of custody in this District?

If so, where?
A\\ealeny Count lal. 450 dnd Dve,
Piso A\n Poo BANG

and answer the following questions:

A. Is thereA prisoner grievance procedure in this institution?
Yes (J No ()

B. Did yoy*present the facts relating to your complaint in the state prisoner grievance procedure?
Yes "No ()

C. If-your answer is YES,

 
   
 
  

WNGNLL Grd even Twush cppent
lleshenny *Cowrry Prison Gad pielseve

Oneal WOS dened VOMA aod Moe AGT

a Aoi, SA \S{\3 |iore
SEW owns Vi sel & Fwnolty Coulied

1. What steps did you t:
Wwus eernedl Valid
Commitee

2. What was s the result? =

! i
AA net, mv wht ve Coven wes alist ho Jou, 0

D. If your answer is NO, explain why not:

 

      

a

 

 

E. Ifthere is no prison grievance procedure in the institution, did you complain to prison authorities?
Yes() No()

F. If your answer is YES,

1. What steps did you take? |\N t ay

 

2. What was the result? _\} | yw

 

VI. ‘Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statues.

Orde’ datodants bo pamde Lryuncle Wie.
Order difendants +0 poy Com pinsotory Damages And Runisne Yermeges

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 4 of 11

   

Ki“ SO JQ8US

  

A (Signature of Plaintif
leg County Sail
O50 Ana We \
Pittsbucals 0% 1524

10]25|2019
(Date) | /
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 5 of 11

IN THE UNITED STATES DISTRICT CoURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL GINYARD SB
VL

LOUIS DEL PRETE, LAURA K.
WILLIAMS, ALLEGHENY HEALTA
NETWORK

Civil Action No.

Feces Set et Meee teat Seamer em?

COMPLAINT _
1, WURISDICTION & VENUE

|. This 19 a civil action authorized by 42 U.S.C. Section (993 to redress Hoe
Ceprivation, under color of state law, of rights Secured by Yhe Constitution
of the United Stakes. The court has uisdickion Under 13 U.S.C. Section (331
and 1343 (a)(3), Plaintif€ seeks cleclotory velie® pursuant to 28 U.S.C. Section
2201 and 2202. Plaintift’s claims For injunctive teliet are quihorinea ey 28
U.S.C. Section 2233 & 2284 and Rule 65 of tre Federal Rules of Civil Rocedure-

2. Ve US. Msicick Cours Yor Yau Wesiern Dishyyex of Pannalwania Ss an appropriate Venue
under 28 U.S.C, Section (341 (bx2) because itis whew the events giving riseds Yas
Claim occurred,

I, PLNINTE
3, Plaintit& Michael Ginyord Se. 15 and Was at all tines mentioned herein @ prisoner

OF The, Megnuny County in Bre Custody of Yre Ai\eghaany Counry Buredta of Corrections. te
V5 Currey Confined tn Hw, Allway Coursty Jai in, Prsbourdh Rennsylnanics,
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 6 of 11

TL, DEFENDANTS

H. Defenchant Louis Del-Prete 1S the medieal clinic tnanaget of the Alusheny County Sail.
He is leqally responsible For the operation of the medical clinic and medical welfare,
Of GAA inmates af Ehot joil

5, Defendant Laura K. Williams is the Chie? Deputy Warden of Health Core of the
Alesha County Soil. She is eqally fesponsi ble Tor She Medical welfare oF cli inmate:
of that loil.

6, Defendant Allegheny Health Network is the health care provider of re Aieaneny
Coury dail. They are legally responsible For the overall weaicad core of alt
lntnales of Vhod, Jails Each defendant is sued individually Cincl Inis|her.or Hei OFFiccou\
Capacity. At altdimes tn his campains 20ch dleendont Ackea under color of stode Law.

WW. FACTS

“TL. Starting in early Lune of 2020 Plaintift beopn to experience Sovere Nerve Dain
IN his Feet, Durto Phis Pain Ploinrif’ proceeded +o Subrmih A SICK COIL Tequess
iN Which he was told he would be Seen Soon So adress kis iggue, WY ter O Faw dans
of submiting hits SICK CAN Tris PAIN Starked to Warser, So ON Gftolzore at BE3Tpm
PlaInitt pressead the intercom bidron in his ced\ do tel C.0. Laterver he was having
save pain ininis Feet nd dsked C.d. Loferver coura We COM Medics\. C0. Loferver
Said Medico. Sold him unless TL feel Uke he's aon pass Our WEA colt Irie Ap cline
Lommorronw,

3. On Glow GA WAND Gon DIGI OSKed C.0. Dolce could he call medical ipecouse
of Lhe pain he wos having in iris Feet, Medioal said Pnak Thursday is Fama, AON
ind they Currently have Females tn Kee. loud Yney woud SOnedute ty ste BAR later
thar clay, oc YoMMmortow.
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 7 of 11

F. Ay VLs0OpM on Glii\ze20 C.0. Dolce came over the recom in Plot's cel\
+o inform hit G Gattor Was On Abe pod (xo see another tatnoke) and asked him
Would he lke bo Speaik ko her, Plainti€® spoke to the doctor about blood suage
blood pressure and diabetic Neuropadny [nerve pain. Whe doctor said She Would
scwdule plaintifS to be seen for lab Work \slooa Lesting,

10.Due to stilt nor being seen, on TL[20r ploindi€e Filea an Vamore apiwance
to address this iasue Het, While Warring response to hig arinance Plainitt
Continued to Submits Sick call Fequest. Plank? recieved response yo ATIVAN ON
7 [22] 2020 Which Was deemed invalid Cees Bs That same doy 1/22 \20 p\ OWES Filed
On appes.| +o the invalic response to his grievance (Gane): While Waiting Tesponse
Yo GPpeal inmMore Continued to Submib sick call request

\W.0n Sliajrow defendons Louis Det Prete Came to Plainatts Pod ( uc) ak Yhe Ateneo
County Joil to oliseuss his Grievance Gnd Medical issues. Defendant took a inmate
Sick Call request Qnol wrote For Louis’ on it (Exhibit D) ana tod plained A€ hes
NOt Seen by NOK Fridog to submit Yrs ana 1+ will qo steaiqut So him. Plaansiee
Submitted Said Sick Cat\ T2Guess ov 8)30 prov» and Plain submited his own For Lou:
SICK call Guest On 4 Is |2ov0 (Exhibit E). Plainkifé wos not Sean For either request.

1. On B]a1}2020 Plainrie? pecieved response Ao his ORONGINE Which WOS deemed
Valid by defendant Del-Preke (east), Even though appeal Was deemed Valid Pcwr’
Wrote G lakier (EArt) and grievance (Eri) do the Aegon, County Prison Qaced
( Binmnates Kinal administetive Temechy ) Xo ansure nis medical needs Were med. Plaine
has Nor peesona\ly recieved a response From the Prison Board to date,
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 8 of 11

2, On G[ul20r0 (Exhivis T) ane 4}20/2020 (Ephiboik T) Plaimri&e sulooirred inonate
Fequest slip to defendant Laura K.\Wil\iums to attempr to gue the Medical Leatmens
he needed Plaintit fecieved po tephy from defendant Williams,

HW. On (olisiror Ploinne€ was Finally called Xo Ane clinic to hove \phoodd Work done
to chack ALCS, becouse from Ve stack of lis pain PLAIN Was eAQlaining Yo the
SICK cali nurses he has had glucose lever problems in Yne pass Gnd May be cliabetic,
On (ifiolL0r0 PlaintiGe spoke wits a Nurse Pfacririonec on lnis pod Ud and Was
informed that his lab results showed On AAC oF 6.14. Plains? was also informed
he has Pre-Dicbekes cand would be prescribed ‘mnerocrmin Until december to ve &
Will Help lower his AlC,

[5. Plaintiff wos also told his nerve pain in lis Feek (s mek O symptom, 08 didbUes
Which he Knows to be untrue From PUSUVA\ LAPL ence (Iris Fadne is diabebic) @ind the
term {$ called Diabetic Neuropathy oc Diabetic Nate Poin (see https www. Mayoclinic .or4

iseases > conditio ns| diabetic~ Neucopathy [ basics | clef inz]o n).

\lo, Allegheny Health Network (yefendan) \S TesPonsidz Yor Ye overal\ heats cae of
avery inmate at The Altenheny County Jail. Defendants Allegheny Healt Nexwors has
Ackual or Constructive Know ledge oF past transgressions of Medico Lekman of
prisoners at Yow Alleaheny County Sail. Defendant Allegheoy Heats Nexwerk’s Knowledge
of the substantial Ond Unreasonable risk Xo detainee and inmate Sof, Fem Lorn
Wdenkikied Court ordees, Studies , lawsuits filed in clistrick against qeendants Gnd
Court setlements.
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 9 of 11

\\. For over Five Months and Sti onaping ( plainnité lias V.bk Xo Tecieve bis medfocmin )
Plointit? has had +o suffer pain in his Feet, restless Nights ANA psyhcologica
Suffering From being in Ye dark And Not Knowing What foc suce Was wrong Wits him,
TA Now hucts Ploani® Yo Stand for extended Period of Sime.

\, EXWAUSTION OF ADMINISTRAINE REMEDIES

\8. Plainig® Michoel Ginyacd Ir Usea the prison arievance System ayailable at the
Allegheny County Sail to ty and Solve this issue, On | |LOv© Paints preservieal
\ne facts Plated to this Complaint through, Oycrevance system. On 7/2210 Plain
Fecieved Tes ponse storing qriewance was invalid. On 7/22 12620 PIAINARE G Preated the
Tul 200 grieVane And on $]x1| Ito plains fecieved FESPOHSL Soni OPAL WES VA,
Kven though Oppedel WOS deemed VOL Rainn wrote \edber Gund ar ievante ko Mine
Altegheny County Prison Board which Xo dare he hag PLCSoNaly Tok TLLEA & Ply,

VU. LEGAL CLAIMS
(4. Plainki€e reallege and incorporate by reference Paragraphs {-1g,

Li Whe detiberare indifference violated plaintife MichoelGinyard b's rights and
CONSHHTMReA Cruel and Unusual DUNiSshmens Under Lhe Eat Nmendiment and
Q Aue process Violation Under tne Fourkeembh Amendment 4o denied Skotes
Constikudion,

JU Defendanrs Louis Det Prete Lauro 5. Wiltiars , Gnd Nea hen Weakitn Nerwork establishe
ANd OF entorced G polity or Custom Shar pur Ae Plaintifh's health care o-
O substantial FISK. Narnely in a consent order ftom Graham Vi R\\ea)neny County 20t0

a. . ; \ a
Ws. Dist LEMS ASSIS cecided feettrew which states Clinic Operations Vn order
May 21,2020

4? Clinic Service”
Case 2:20-cv-01947-MPK Document 6 Filed 02/09/21 Page 10 of 11

Yo Teduce movement and Communal settings For inmates From Varying housing
Settings he clinic will le closed except Necessary Populations (2.5, Bregnant
Females nd radiology), Health cose staf) will be cleployed +o housing units te
perform Non-emergency health core FUGUE Provider VISids OF OSsi5k jn Ether
locations of the Focility that have critical Saf Ping reeds,

ZL, Unis policy Was Nok Prvided To inmoreS (Mn Any prEMos on Khe Pod and
Cerkianty ok ey pressed +0 Plaintif? in nis Many Sick Cal request (as \east 15
From &|4| Loto - \o[13] 2020 Valo ese wos done), PQ inditks Sympioms of diabetes were
Wndeed a emergency health care Request especially cue to tho fact his [aly sults
Show him to hove Pre- Pieloeies. Defendants deliberate indiklecence do Dlaanseke's
Seriouas Mello wed Violasead lis Eighth dna Fourteenth Lmendment giants Unde
the United States Constitution COUSin» lhim pain and suffering Physical injucy,
Emotional Cunch psylncolog i co-l distress.(Plain$ Was Necessary populetion.)

 

3, Plainti€t Michoel Ginyard Sc. has No plain, Cdequare OF Complee remedy oF law
to Tedress he Wion4s Cescribed herein. Plaintie? has been and will Continue tobe
\cepacaly inyuced by Khe Conduck of defendants Unless this Court qrans We
declaratory Gnd (Ajuochive felieP which plaintife svexs,

VULLPRAVER FOR RELIEF
\NWEREFORE, Plainift cespecrfuriy pray Hoot Hnis Court anter Yada ents
AH. Granting Plaintrif Michael Gmyaca Ie. O declaration thos Ye acts And
OM 185105 Gleser{bea herein violate his rights Under the Constitution aod

laws of the United States

1 Medical Staff could ove easily carne to Plaintitt's Rod +s peciotM Iblaod *resk Yo Send +o lal,
Case 2:20-cv-01947-MPK ‘Document 6 Filed 02/09/21 Page 11 of 11

25. A preliminary Gnd permanent inyunckion Ordering derendants Loris Del-Rees
Louca K.Williams anol Allegheny Health Network +o establish and enforce a
New sick coll in which \nmnakes With a Serious medical peed is Seon by 6 Gciua\
doctor No \akec than 43nes aftec Subennring OQ Sick Call request, here ot
the Ailegheny County Sail.

Yo. Compensotory clamages in Ve amount of $75,000 against each defendant,

yoinkly and Severally.

J. Punitive darnanes in Yne arnovint oF (25,000 against each chefendant.

38. A Sury drial on all issues triable by Jury.

X4, Plaines Cost in this sutt,

30, Any Additional relel this Court dooms \Ust, Prope’, And equitable.
VeriF ication

LV Inave 120d the Foregoing, Comploint anna hereby Verity thas re Matters drerein
Cre true LT declare under penalty of peryucy iho She Foreping, Ss Afue Ond Correct.

{3 ono heel fyed | arse,
Respectfuy Submmirted

Michoe\ Ginyard Se. 614g
Miegneny County Sai |
A950 Land Ave
Pittsburah PA 15214
